 
AMENDMENT TO CHANGE IN CONTROL AGREEMENT
 
THIS AMENDMENT TO CHANGE IN CONTROL AGREEMENT (hereinafter "Amendment") dated as
of December 3, 2007, by and among UNION CENTER NATIONAL BANK, a bank chartered
under the laws of Congress (hereinafter the "Bank"), CENTER BANCORP, INC., a New
Jersey corporation that owns all of the capital stock of the Bank (hereinafter
"Bancorp") and CHRISTOPHER M. GOREY (hereinafter "Employee"),


WHEREAS, Bancorp, the Bank and the Employee entered into a Change in Control
Agreement effective January 1, 2007 that set forth the terms and conditions of
Employee's employment with the Bank and Bancorp in the event the Bank or Bancorp
received any proposal from a third party concerning the possible acquisition of
the equity securities or assets of the Bank or Bancorp (hereinafter the "January
2007 Change of Control Agreement"); and


WHEREAS, pursuant to this Amendment the parties wish to amend the January 2007
Change of Control Agreement;


NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
the Employee's continued employment with the Bank and Bancorp, the parties
hereby agree as follows:


1. Paragraph 2 of the January 2007 Change in Control Agreement is hereby
modified and shall henceforth provide:
 
Term of Agreement: The Term of the January 2007 Change in Control Agreement
shall be three (3) years, effective as of January 1, 2007 and terminating
December 31, 2009. The term of the January 2007 Change in Control Agreement
shall not automatically renew or be automatically extended beyond December 31,
2009. Notwithstanding the foregoing, if a "Change in Control Event" (as defined
in the January 2007 Change in Control Agreement) occurs at any time prior to
December 31, 2009, then the term of the Agreement shall automatically be
extended for a period of one (1) year from the date of such Change in Control
Event.
 
2. Except as amended and modified hereinafter, the parties hereto agree that the
terms and conditions of the January 2007 Change in Control Agreement remain in
force and effect and binding on the parties thereto.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Bank and Bancorp each have, by their appropriate
officers, signed and affixed their respective seal and Employee has signed and
sealed this Agreement.



 
UNION CENTER NATIONAL BANK
       
By: 
/s/ Anthony C. Weagley
             
CENTER BANCORP, INC.
       
By:
/s/ Anthony C. Weagley
         
/s/ Christopher M. Gorey
   
Christopher M. Gorey




--------------------------------------------------------------------------------

